               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


NANETTE A.,1                             3:19-cv-00509-BR

          Plaintiff,                     OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

          Defendant.

KAREN STOLZBERG
P.O. Box 19699
Portland, OR 97280
(503) 251-0707

          Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
L. JAMALA EDWARDS
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3749

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Nanette A. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's application

for Disability Insurance Benefits (DIB) under Title II of the

Social Security Act.    This Court has jurisdiction to review the

Commissioner's final decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court REVERSES the

Commissioner's decision and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g) for further proceedings.



                        ADMINISTRATIVE HISTORY

     Plaintiff filed an application for DIB on November 5, 2015,

alleging a disability onset date of April 15, 2015.   Tr. 170-78.1

The application was denied initially and on reconsideration.     An

Administrative Law Judge (ALJ) held a hearing on November 30,


     1
       Citations to the official transcript of record filed by
the Commissioner on August 30, 2019, are referred to as "Tr."

2 - OPINION AND ORDER
2017.    Tr. 38-69.   Plaintiff was represented at the hearing.

Plaintiff and a vocational expert (VE) testified.

        The ALJ issued a decision on March 23, 2018, in which she

found Plaintiff was disabled as of September 23, 2017.      The ALJ,

however, also found Plaintiff was not disabled between her

April 15, 2015, alleged onset date and September 22, 2017, and,

therefore, she is not entitled to benefits for the period of

April 15, 2015, through September 22, 2017.    Tr. 14-30.   Pursuant

to 20 C.F.R. § 404.984(d), that decision became the final

decision of the Commissioner on February 15, 2019, when the

Appeals Council denied Plaintiff's request for review.      Tr. 1-6.

See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                              BACKGROUND

        Plaintiff was born on September 24, 1962, and was 55 years

old at the time of the hearing.    Tr. 172.   Plaintiff has a GED.

Tr. 43.    Plaintiff has past relevant work experience as a school-

bus driver, hairdresser, data-entry clerk, and shipping clerk.

Tr. 28.

        Plaintiff alleges disability during the relevant period due

to severe depression, post-traumatic stress disorder (PTSD),

“back and neck issues,” sciatica, diabetes, and neuropathy.

Tr. 70.

        Except when noted Plaintiff does not challenge the ALJ’s


3 - OPINION AND ORDER
summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.    See Tr. 20-25.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden, a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."      42 U.S.C.

§ 423(d)(1)(A).    The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.      McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.         42

U.S.C. § 405(g).    See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).      Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”      Molina, 674 F.3d. at 1110-11


4 - OPINION AND ORDER
(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."       Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.      Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).      Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 404.1520.   Each step is potentially

5 - OPINION AND ORDER
dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.   20 C.F.R. § 404.1520(a)(4)(I).    See also Keyser v.

Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.     20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.    20 C.F.R.

§ 404.1520(a)(4)(iii).     See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).      The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.       20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.        “A

'regular and continuing basis' means 8 hours a day, for 5 days a


6 - OPINION AND ORDER
week, or an equivalent schedule."   SSR 96-8p, at *1.    In other

words, the Social Security Act does not require complete

incapacity to be disabled.    Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. § 404.1520(a)(4)(v).    See also

Keyser, 648 F.3d at 724-25.   Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.    Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 404.1520(g)(1).



                          ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in


7 - OPINION AND ORDER
substantial gainful activity from her April 15, 2015, alleged

onset date through September 23, 2017, the date on which she

became disabled.   Tr. 16.

     At Step Two the ALJ found during the relevant period

Plaintiff had the severe impairments of spine disorder, chronic

pain, left-shoulder impairment, fibromyalgia, diabetes, obesity,

borderline IQ, anxiety, PTSD, and depression.    Tr. 16.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments during the relevant period did not meet

or medically equal one of the listed impairments in 20 C.F.R.

part 404, subpart P, appendix 1.   Tr. 17.   The ALJ found during

the relevant period that Plaintiff had the RFC to perform light

work with the following limitations:   Plaintiff could stand

and/or walk for four hours in an eight-hour workday; could

occasionally climb stairs and ramps, balance, stoop, kneel,

crouch, and crawl; could frequently finger and handle; could

never climb ladders, ropes, or scaffolds or have exposure to

hazards; could have occasional contact with supervisors and

“superficial contact with coworkers with no teamwork”; could have

“brief superficial contact with the public”; and was “limited to

simple, routine work in a workplace with no more than occasional

workplace changes.”   Tr. 19.

     At Step Four the ALJ found Plaintiff could not perform her

past relevant work during the relevant period.   Tr. 28.


8 - OPINION AND ORDER
     At Step Five the ALJ found Plaintiff could perform other

work that existed in the national economy during the relevant

period.   Tr. 29.   Accordingly, the ALJ concluded Plaintiff was

not disabled from April 15, 2015, through September 22, 2017.



                              DISCUSSION

     Plaintiff contends the ALJ erred when she (1) failed to

address at Step Two Plaintiff’s somatic symptom disorder;

(2) partially rejected Plaintiff’s testimony; (3) gave “limited

weight” to the Third-Party Function Report of lay-witness Anette

McBroom, Plaintiff’s friend; (4) partially rejected the opinions

of Felicia Foster, Psy.D., and Joni Moon, Psy.D., treating

psychologists, and Scott Alvord, Psy.D., examining psychologist;

and (5) failed at Step Three to include all of Plaintiff’s

limitations in her assessment of Plaintiff’s RFC.

I.   The ALJ did not err at Step Two.

     As noted, Plaintiff contends the ALJ erred at Step Two when

she failed to address Plaintiff’s somatic symptom disorder.

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.     20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.   A severe

impairment "significantly limits" a claimant's "physical or

mental ability to do basic work activities."    20 C.F.R.


9 - OPINION AND ORDER
§ 404.1521(a).     See also Ukolov v. Barnhart, 420 F.3d 1000, 1003

(9th Cir. 2005).    The ability to do basic work activities is

defined as "the abilities and aptitudes necessary to do most

jobs."   20 C.F.R. §§ 404.1521(a), (b).   Plaintiff has the burden

at Step Two to establish the existence of a severe impairment and

to show any error by the ALJ is harmful.

     Courts have held Step Two is “merely a threshold

determination meant to screen out weak claims.”     Bowen v.

Yuckert, 482 U.S. 137, 146-47 (1987).     See also Buck v.

Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017)(same).    Step Two

“is not meant to identify the impairments that should be taken

into account when determining the RFC.    In fact, ‘[i]n assessing

RFC, the adjudicator must consider limitations and restrictions

imposed by all of an individual's impairments, even those that

are not severe.’”     Buck, 869 F.3d at 1048-49 (quoting SSR 96-8p,

1996 WL 374184, at *5 (S.S.A. July 2, 1996)).

     The Ninth Circuit has held when the ALJ has resolved Step

Two in a claimant’s favor, any error in designating specific

impairments as severe at Step Two does not prejudice a claimant

if the ALJ considered the impairments when formulating his

assessment of Plaintiff’s RFC.     See, e.g., Vivian v. Saul, 780 F.

App'x 526, 527 (9th Cir. 2019)(“Any error at step two in failing

to list Vivian’s hand, knee, and hip impairments and spinal

osteoarthritis was harmless because the ALJ resolved step two in


10 - OPINION AND ORDER
Vivian’s favor and considered all of his symptoms in formulating

the residual function capacity.”); Buck, 869 F.3d at 1049

(“[S]tep two was decided in [the plaintiff’s] favor after both

hearings.    He could not possibly have been prejudiced.   Any

alleged error is therefore harmless and cannot be the basis for a

remand.”)(citation omitted).

     Here the ALJ resolved Step Two in Plaintiff’s favor and

considered Plaintiff’s mental-health limitations in her

evaluation of Plaintiff’s RFC, and, therefore, any error by the

ALJ at Step Two is harmless.    Moreover, the ALJ noted at Step Two

that Plaintiff

             has exhibited a constellation of symptoms that
             have resulted in varying diagnosis for her mental
             health conditions depending on her presentation
             during different examinations. For instance, some
             medical providers diagnosed intermittent explosive
             disorder, gambling disorder, rule out cyclothymic
             disorder, rule out learning disorder and somatic
             symptom disorder instead of, or in addition to,
             the severe mental impairments listed above
             (Exhibits 9F, 13F, and 15F). As discussed
             thoroughly below, the undersigned has considered
             all mental health symptoms regardless of
             diagnosis.

Tr. 16-17.    The ALJ, therefore, considered Plaintiff’s various

mental-health conditions at Step Two.    In any event, Plaintiff

does not indicate how her somatic symptom disorder “significantly

limits” her “physical or mental ability to do basic work

activities.”

     Accordingly, on this record the Court concludes the ALJ did


11 - OPINION AND ORDER
not err at Step Two when she did not specifically find

Plaintiff’s somatic symptom disorder was severe during the

relevant period.   In any event, the Court concludes any error by

the ALJ in failing to identify specifically Plaintiff’s somatic

symptom disorder as severe was harmless because the ALJ resolved

Step Two in Plaintiff's favor.

II.   The ALJ erred when she partially rejected Plaintiff’s
      testimony.

      As noted, Plaintiff contends the ALJ erred when she

partially rejected Plaintiff’s testimony.

      In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom

testimony:   The claimant must produce objective medical evidence

of an impairment or impairments, and she must show the impairment

or combination of impairments could reasonably be expected to

produce some degree of symptom.    Cotton, 799 F.2d 1403 (9th Cir.

1986).   The claimant, however, need not produce objective medical

evidence of the actual symptoms or their severity.    Smolen, 80

F.3d at 1284.

      If the claimant satisfies the above test and there is not

any affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if she provides clear and

convincing reasons for doing so.    Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007)(citing Lester v. Chater, 81 F.3d 821, 834 (9th

Cir. 1995)).    General assertions that the claimant's testimony is

12 - OPINION AND ORDER
not credible are insufficient.       Id.    The ALJ must identify "what

testimony is not credible and what evidence undermines the

claimant's complaints."       Id. (quoting Lester, 81 F.3d at 834).

        Plaintiff testified at the hearing that she has pain in her

left shoulder, her neck, her legs, and her back.         Plaintiff

stated she gets sharp pain in her neck that goes down to her rib

cage when she turns her head to the left.        When Plaintiff lifts

her left arm above shoulder height, she stated she gets “sharp

piercing pains.”    Tr. 49.    Plaintiff noted she also has pain and

numbness in her hands.    Plaintiff stated she has daily sciatic

pain from the top of her back down to her left calf, and, as a

result, she can walk only ten or fifteen feet without triggering

pain.    When Plaintiff has sciatic pain, she takes medication and

sits in her recliner or lies down in bed with her left leg

elevated.    Plaintiff also testified she has severe depression,

which sometimes causes her not to shower or to dress for four or

five days.    Plaintiff noted she has suffered from depression

since before her onset date.      In the year before her onset date

she missed “at least five or six days [of work] a month, every

month” due to pain and depression.         Tr. 59.   Plaintiff noted she

experiences irritability and anger and “go[es] off” approximately

“twice a day in [her] room by [her]self.”        Tr. 59.   Plaintiff

stated she had been “written up” by management for “outbursts at

work” at the job she held before her onset date.         Tr. 60.


13 - OPINION AND ORDER
Plaintiff has also had “explosions” “five or six times” with the

hotel manager at the hotel in which she is currently living.

Tr. 60

     The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged

symptoms,” but Plaintiff’s testimony “concerning the intensity,

persistence and limiting effects of [her] symptoms [is] not fully

supported.”   Tr. 20.   Specifically, the ALJ noted Plaintiff is

living in a motel room, which she gets in exchange for cleaning

the nine-room motel.    In August 2017 Plaintiff reported to

Dr. Moon that she was “getting frustrated with her landlord/boss

for taking advantage of her (she . . . has been working a lot

more than the cost of the room without additional compensation

and with the assistance of her partner).”   Tr. 694.   The ALJ also

noted Plaintiff occasionally does front-desk duties when the

motel owner is gone.    Plaintiff, however, testified her

boyfriend, who she lives with, cleans the motel and “maybe once”

per week Plaintiff helps him “if [she’s] up to it.”    Tr. 45.

Plaintiff also explained when her landlord is away she is able to

do front-desk duties from her room so she can sit and lie down as

needed.   Tr. 46.   The record reflects Plaintiff did front-desk

duties for two weeks in June 2017 when her landlord was away,

and, as a result, she struggled with the “added responsibilities”

and her pain levels increased.   Tr. 704.


14 - OPINION AND ORDER
     The ALJ also noted although Plaintiff complained of pain,

numbness, and weakness, the record reflects numerous visits to

various medical-health professionals when Plaintiff had normal

gait, intact strength, normal neurological examinations, and

normal range of motion.     See, e.g., Tr. 351, 357, 386, 620, 623-

36, 641.    A May 2015 x-ray of Plaintiff’s cervical spine,

however, showed “[m]arked degenerative disc disease with

associated spondylosis and uncovertabral arthrosis” at C5-6-7,

moderate generalized facet arthrosis, and “moderate/marked

bilateral foraminal stenosis at C5-6-7 C6-7.”     Tr. 517.   A May

2015 x-ray of Plaintiff’s lumbar spine showed “severe

degenerative disc disease with minor spondylosis [at] L2-3-4 and

L5-S1” and “marked generalized facet arthrosis, most pronounced

at L5-S1.”    Tr. 519.   In addition, an October 2015 MRI of

Plaintiff’s lumbar spine reflected severe degenerative disc

disease at L2/L3 and “a little bit lesser so at L3/L4”; moderate-

to-severe bilateral facet disease at L2/L3, L3/L4, L4/L5;

“moderate right greater than left facet disease” at L5/S1;

moderate-to-severe left-side foraminal narrowing at L3/L4 and

L5/S1; and moderate foraminal narrowing at L2/L3.     Tr. 472.

     The record also reflects visits with various medical

professionals in which Plaintiff had decreased range of motion,

tenderness, pain, spasms, and “worsening bilateral low back

pain.”     See, e.g., Tr. 629, 649.   In addition, the record


15 - OPINION AND ORDER
reflects in May 2016 Plaintiff had “exhausted conservative

management [for her back problems, but she was] most likely not a

surgical candidate.”     Tr. 621.

     The Court concludes on this record that the ALJ erred when

she partially rejected Plaintiff’s testimony about the intensity,

persistence, and limiting effects of her symptoms because the

ALJ did not provide clear and convincing reasons supported by

substantial evidence in the record for doing so.

III. The ALJ erred when she gave limited weight to the Third-
     Party Function Report of Plaintiff’s Friend, Anette McBroom.

     Plaintiff alleges the ALJ erred when she gave some weight to

the Third-Party Function Report of Plaintiff’s friend, Anette

McBroom.

     Lay-witness testimony regarding a claimant's symptoms is

competent evidence that the ALJ must consider unless she

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."     Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).   See also Merrill ex rel.

Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir. 2000)("[A]n ALJ,

in determining a claimant's disability, must give full

consideration to the testimony of friends and family members.").

The ALJ's reasons for rejecting lay-witness testimony must also

be "specific."   Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir.

2006).

     On December 15, 2015, McBroom completed a Third-Party

16 - OPINION AND ORDER
Function Report in which she stated Plaintiff suffers symptoms

and limitations similar to those set out by Plaintiff in her

testimony.   Specifically, she stated Plaintiff’s pain keeps her

awake at night.   Plaintiff usually dresses herself, but when “her

pain and depression is really bad, she doesn’t dress and just

stays in nightware.”    Tr. 239.   Plaintiff can use the toilet but

has a lift on the toilet to get on and off of it.     Plaintiff can

heat frozen dinners, do light laundry, and drive.     Household

chores can take Plaintiff most of a day, and she often needs help

from friends due to her pain.      Plaintiff uses a scooter in stores

so she does not have to walk.      Plaintiff can lift five pounds,

cannot walk far, and can only pay attention for ten or fifteen

minutes due to her pain.

      The ALJ gave limited weight to McBroom’s statements.     As

noted, McBroom’s report is substantially similar to Plaintiff’s

testimony.   The Court has already concluded the ALJ erred when

she partially rejected Plaintiff’s testimony because the ALJ

failed to provide clear and convincing reasons supported by

substantial evidence in the record for doing so.     Thus, the Court

concludes the ALJ erred on the same basis when she rejected

McBroom’s statements.

IV.   The ALJ did not err when she partially rejected the
      opinions of Drs. Foster and Moon, treating psychologists,
      and Dr. Alvord, examining psychologist.

      Plaintiff asserts the ALJ erred when she partially rejected


17 - OPINION AND ORDER
the opinions of Drs. Foster and Moon, treating psychologists, and

Dr. Alvord, examining psychologist.

     An ALJ may reject a treating or examining physician's

opinion when it is inconsistent with the opinions of other

treating or examining physicians if the ALJ makes "findings

setting forth specific, legitimate reasons for doing so that are

based on substantial evidence in the record."     Thomas v.

Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).    When the medical

opinion of a treating or examining physician is uncontroverted,

however, the ALJ must give “clear and convincing reasons” for

rejecting it.   Thomas, 278 F.3d at 957.    See also Lester v.

Chater, 81 F.3d 821, 830-32 (9th Cir. 1996).

     A.   Drs. Foster and Moon

          In October 2017 Drs. Foster and Moon completed a Mental

Impairment Questionnaire in which they diagnosed Plaintiff with a

major depressive disorder and an intermittent explosive disorder.

Drs. Foster and Moon noted it was “difficult to say what

[Plaintiff’s] prognosis will be but she has struggled with

depression, irritability, and anger since” February 2016 when

they began treating Plaintiff.   Tr. 957.   Nevertheless, they

noted Plaintiff’s mental impairments “lasted or can . . . be

expected to last at least twelve months.”    Tr. 957.   Drs. Foster

and Moon noted Plaintiff had experienced an “[e]xacerbation of

symptoms and signs, or a deterioration in functioning related to


18 - OPINION AND ORDER
an increase in demands upon [her]” as well as “episodes of

deterioration which have resulted in absence from . . . work, or

which have otherwise made it difficult for [her] to sustain age-

appropriate activity over time.”    Tr. 959.    Drs. Foster and Moon

stated Plaintiff has a moderate inability to understand and to

remember “very short and simple instructions”; to maintain

regular attendance; to be punctual “within customary, usually

strict tolerances”; to ask “simple questions or request

assistance”; and to understand, to remember, or to apply

information.   Tr. 962-63.   Plaintiff, however, has an “unlimited

or very good” ability to “carry out very short and simple

instructions.”   Tr. 962.    Drs. Foster and Moon did not answer

questions as to whether Plaintiff could be expected to perform a

job for eight hours a day for five days a week on a sustained

basis or how many, if any, days per month Plaintiff would be

unable to complete or to attend work on the ground that those

questions were beyond “the scope of treatment and lack of

testing” by Drs. Foster and Moon.    Tr. 963.   Drs. Foster and Moon

noted in their narratives that Plaintiff had reported she “has

not had a normal workday nor workweek since” Drs. Foster and Moon

began treating her in February 2016, that Plaintiff needs to take

breaks and pace herself “with her work responsibilities due to

her pain,” and that Plaintiff “needs assistance from her partner

[to] complet[e] [job] responsibilities and tasks due to her pain


19 - OPINION AND ORDER
level and moving slower.”   Tr. 964.

           The ALJ gave “partial weight” to the opinion of

Drs. Foster and Moon

                because the moderate limitations they imposed are
                generally consistent with the clinic notes. Such
                limitations are supported by the objective mental
                status examination findings in which the sources
                consistently documented cooperative attitude,
                casual and appropriate dressing, normal speech,
                linear and goal-directed thought process, good
                attention, intact memory, depressed mood,
                constricted affect, and fair insight and judgment
                (Exhibits 9F and 13F). The mental improvement and
                stability the primary care physician documented at
                Exhibits 2F and 10F support the sources' opinion
                regarding the moderate limitations.

Tr. 25.   The ALJ, however, gave “little weight” to “the rest of

the opinion” on the grounds that it is “a restatement of

[Plaintiff’s] self-reported objective complaints,” and, although

Drs. Foster and Moon noted in their narratives various reports by

Plaintiff of her inability to complete a full day of work, they

made clear that they were unable to offer a clinical opinion

about Plaintiff’s abilities in those areas.

           On this record the Court concludes the ALJ did not err

when she gave only partial weight to the opinions of Drs. Foster

and Moon because the ALJ provided clear and convincing reasons

for doing so based on substantial evidence in the record.

     B.    Dr. Alvord

           On November 17, 2017, Dr. Alvord conducted a

psychological evaluation of Plaintiff in which he conducted an


20 - OPINION AND ORDER
interview; administered a mental-status examination, the Wechsler

Abbreviated Scale of Intelligence Scale 2nd Edition, and the Wide

Range Achievement Test 3rd Edition; and reviewed Plaintiff’s

medical records.   Dr. Alvord stated Plaintiff has “clearly . . .

met the criteria for major depressive episodes over the years,”

has “likely met the criteria for PTSD since adolescence,” and “is

suffering from a major depressive episode now.”    Tr. 969.

Dr. Alvord also saw “evidence of chronic anxiety.”   Tr. 969.

Dr. Alvord diagnosed Plaintiff with major depressive disorder,

rule-out cyclothymic disorder, PTSD, borderline IQ, rule-out

learning disorder, and somatic symptom disorder.   Dr. Alvord also

completed a Mental Impairment Questionnaire in which he stated

Plaintiff had marked limitations in her ability to maintain

attention for a two-hour segment; to maintain regular attendance

and to be punctual within customary tolerances; to sustain an

ordinary routine without special supervision; to work in

coordination with or proximity to others without being unduly

distracted; to complete a normal workday and workweek without

interruptions from psychologically-based symptoms; to perform at

a consistent pace without an unreasonable number and length of

rest periods; to accept instructions and to respond appropriately

to criticism from supervisors; to deal with work stress; to

interact with others; to concentrate, to persist, or to maintain

pace; and to adapt or to manage herself.   Tr. 980-81.   Dr. Alvord


21 - OPINION AND ORDER
stated Plaintiff “could . . . be expected to perform a job,

8 hours per day, 5 days per week on a sustained basis” less than

eighty percent of the time and would be absent four or more days

per month.    Tr. 981.

             The ALJ assigned “less weight” to Dr. Alvord’s opinion

on the ground that it is inconsistent with the overall record.

Specifically, the ALJ noted Dr. Alvord’s opinion was contradicted

by the opinion of Drs. Foster and Moon who had treated Plaintiff

for over 18 months and who, therefore, had a better opportunity

to observe and to evaluate Plaintiff’s limitations.    As noted,

Drs. Foster and Moon stated Plaintiff was only moderately limited

in her ability to understand and to remember “very short and

simple instructions”; to maintain regular attendance; to be

punctual “within customary, usually strict tolerances”; to ask

“simple questions or request assistance”; and to understand, to

remember, or to apply information.    Tr. 962-63.   Drs. Foster and

Moon did not find Plaintiff had any marked limitations.

             On this record the Court concludes the ALJ did not err

when she gave “less weight” to Dr. Alvord’s opinion because the

ALJ provided clear and convincing reasons for doing so based on

substantial evidence in the record.

V.   The ALJ erred in her assessment of Plaintiff’s RFC.

     Plaintiff contends the ALJ erred at Step Three when she

assessed Plaintiff’s RFC.


22 - OPINION AND ORDER
      As noted, a claimant’s RFC is an assessment of the

sustained, work-related physical and mental activities the

claimant can still do on a regular and continuing basis despite

her limitations.   20 C.F.R. § 404.1520(e).    See also Social

Security Ruling (SSR) 96-8p.     “A 'regular and continuing basis'

means 8 hours a day, for 5 days a week, or an equivalent

schedule."   SSR 96-8p, at *1.   In other words, the Social

Security Act does not require complete incapacity to be disabled.

Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228, 1234-35 (9th

Cir. 2011)(citing Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.

1989)).

     As noted, the ALJ found Plaintiff could stand and/or walk

for four hours in an eight-hour workday.    Plaintiff points out

that 42 C.F.R. § 1567(b) provides jobs that are “in [the light-

work] category when [they] require[] a good deal of walking or

standing” and for a person to “be considered capable of

performing a full or wide range of light work, [she] must have

the ability to do substantially all of [the] activities [set out

in 42 C.F.R. § 1567(b)].”   According to Plaintiff, a “good deal”

of walking or standing is six-to-eight hours per day, and,

therefore, Plaintiff is incapable of light work.    Plaintiff notes

she was 53 on her alleged onset date, and, pursuant to Social

Security Regulations, the ALJ would be required to find an

individual of that age who could perform only sedentary work to


23 - OPINION AND ORDER
be disabled.        See 20 C.F.R. Part 404, Subpart P, App. 2,

§ 201.14.

        The Dictionary of Occupational Titles (DOT) classifies

occupations into five physical-strength ratings:        sedentary,

light, medium, heavy, and very heavy work.        DOT, App. C.   The DOT

provides an occupation is sedentary when it “involves sitting

most of the time, but may involve walking or standing for brief

periods of time.       Jobs are sedentary if walking and standing are

required only occasionally and all other sedentary criteria are

met.”     Id.    The DOT defines occasionally as “exist[ing] up to 1/3

of the time.”        Id.   Accordingly, an individual who cannot stand

and/or walk for more than 2 hours and 40 minutes (i.e., 1/3 of an

eight-hour workday) and who meets the other criteria for

sedentary work would be presumed to be limited to sedentary work.

The DOT provides a job should be rated as light work

                (1) when it requires walking or standing to a
                significant degree; or (2) when it requires
                sitting most of the time but entails pushing
                and/or pulling of arm or leg controls; and/or
                (3) when the job requires working at a production
                rate pace entailing the constant pushing and/or
                pulling of materials even though the weight of
                those materials is negligible.

Id.   Although the DOT does not provide a definition for

“significant degree,” SSR 81-10 explains:

                The regulations define light work as lifting no
                more than 20 pounds at a time with frequent
                lifting or carrying of objects weighing up to 10
                pounds. Even though the weight lifted in a
                particular light job may be very little, a job is

24 - OPINION AND ORDER
          in this category when it requires a good deal of
          walking or standing -- the primary difference
          between sedentary and most light jobs.

                                  * * *

          “Frequent” means occurring from one-third to
          two-thirds of the time. Since frequent lifting or
          carrying requires being on one's feet up to
          two-thirds of a workday, the full range of light
          work requires standing or walking, off and on, for
          a total of approximately 6 hours of an 8-hour
          workday. Sitting may occur intermittently during
          the remaining time.

SSR 83-10, 1983 WL 31251, at *6 (emphasis added).   Thus, an

individual who can stand and/or walk for six hours in an eight-

hour day and who meets the other criteria may perform light work.

As noted, however, Plaintiff is limited to standing and/or

walking four hours in an eight-hour work day, which is between

the two presumed categories of sedentary and light.   Although it

is clear that Plaintiff cannot perform the full range of light

work, Plaintiff has not established she is able to perform only

sedentary work.

     The ALJ determined Plaintiff had an RFC of less than the

full range of light work and, therefore, posed a hypothetical to

the VE that included an individual capable of performing less

than the full range of light work.   The VE testified at the

hearing that he noted the ALJ’s “hypothetical for light [work] is

a modification [of] normal light, so I adjusted my answers

accordingly, to fit within your hypothetical, which was the stand

and walk for four.”   Tr. 65.   Plaintiff, therefore, has not

25 - OPINION AND ORDER
established the ALJ erred when she concluded Plaintiff could

perform a reduced range of light work even though the ALJ limited

Plaintiff to standing and/or walking only four hours in an eight-

hour workday.

     Plaintiff also asserts the ALJ’s evaluation of Plaintiff’s

RFC was “inadequate” because the ALJ failed to include all of

Plaintiff’s limitations as set out in her testimony and the

medical record.   The Court has already concluded the ALJ

improperly rejected Plaintiff’s symptom testimony.     Accordingly,

the Court also concludes the ALJ erred in her assessment of

Plaintiff’s RFC when she failed to consider Plaintiff’s

limitations as set out in Plaintiff’s testimony.



                              REMAND

     The Court must determine whether to remand this matter for

further proceedings or to remand for calculation of benefits.

     The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.   Id. at 1179.   The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."   Smolen, 80 F.3d at 1292.

     The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate


26 - OPINION AND ORDER
award of benefits directed."    Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

           (1) the ALJ has failed to provide legally
           sufficient reasons for rejecting such
           evidence, (2) there are no outstanding issues
           that must be resolved before a determination
           of disability can be made, and (3) it is
           clear from the record that the ALJ would be
           required to find the claimant disabled were
           such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.    Id. at 1178 n.2.

      On this record the Court concludes further proceedings are

necessary because in her evaluation of Plaintiff’s RFC the ALJ

failed to consider all of Plaintiff’s limitations as set out in

her testimony and in the Third-Party Statement of lay-witness

Anette McBroom.    Thus, the Court concludes a remand for further

proceedings consistent with this Opinion and Order is required to

permit the ALJ to evaluate Plaintiff’s RFC in light of

Plaintiff’s fully considered testimony and Anette M’s Statement.



                              CONCLUSION

      For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of

28 U.S.C. § 405(g) for further proceedings consistent with this



27 - OPINION AND ORDER
Opinion and Order.

     IT IS SO ORDERED.

     DATED this 31st day of March, 2020.



                                   /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




28 - OPINION AND ORDER
